Citation Nr: 0837983	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right foot fracture.  

2.  Entitlement to service connection for the residuals of a 
left knee injury, claimed as left knee collateral ligament 
sprain (hereinafter "left knee disorder").  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from August 1987 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO.  

The veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
claims folder.  The record also reflects that the veteran had 
a hearing with a Decision Review Officer at the RO in July 
2006.  A transcript of that proceeding has also been included 
in the claims folder.  

The matter of service connection for a left knee disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDING OF FACT

The currently demonstrated right foot pain and apparent bony 
change are shown as likely as not to be due to a stress 
fracture that was sustained during period of active service.  

CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
foot disability manifested by stress fracture residuals of 
pain and bony changes are due to an injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING OF FACT AND CONCLUSION 
OF LAW

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, given the 
favorable action taken hereinbelow, further assistance is not 
required as to the matter of service connection for a right 
foot disorder.  

The veteran asserts that he suffered a right foot fracture in 
service.  In the recent hearing, the veteran reported 
injuring his right foot when he parachuted out of a plane 
during service.  He further indicated that he was treated at 
Madigan Army Hospital and put in a jelly cast for several 
weeks.  

The service treatment records confirm that the veteran was 
placed on a limited profile in May 1988 for a foot condition; 
however, the slip does not specify as to which foot.  

The veteran was afforded a VA examination in September 2005.  
The VA examiner opined that the veteran's right foot pain was 
related to a stress fracture..  In reviewing the examination 
report, the Board notes that X-ray studies were interpreted 
as showing a "sclerotic focus" in the head of the right 
proximal phalanx.  

In reviewing the entire record including his credible hearing 
testimony, the Board finds the evidence to be in relative in 
showing that the veteran as likely as not suffers from right 
foot pain and bony changes due to an injury in the form of a 
stress fracture while on active duty.  In resolving all 
reasonable doubt in the veteran's favor, service connection 
for the residuals of a right foot stress fracture injury is 
warranted.  


ORDER

Service connection for the residuals of a right foot stress 
fracture injury is granted.  


REMAND

The veteran is also claiming service connection for a left 
knee disorder.  The Board notes that, based on the evidence 
of record, the service treatment records reveal that the 
veteran injured his left knee during service.  A December 
1988 sick slip shows lateral pain in the left knee and that 
the veteran was placed on a limited profile for 7 days.  

The evidence of record also reveals a post-service  injury to 
the left knee, which occurred as a result of a car accident 
in October 1989.  During the veteran's subsequent National 
Guard service,  it appears that he suffers other injuries to 
the left knee.  

In a June 2000 Report of Investigation, it was noted that the 
veteran was approved for an in the line of duty injury for 
medial collateral ligament strain in the left knee and noted 
aggravation of an EPTS (existing prior to service) disease.  
In a March 2004 DD Form 2823, the veteran noted another 
injury to the left knee.  

In addition, the Board acknowledges that the veteran was 
afforded a VA examination regarding his claim.  However, the 
examiner did not have access to the veteran's claims folder.  

The examiner suggested that it was unclear whether the left 
knee suprapatellar bursitis began in service or as a result 
of the recurrent kneeling as part of his post-service job as 
highway construction personnel.  The examiner noted that it 
should be correlated with service medical records, if 
available.  

Next, the VA examiner opined that it was as likely that the 
mild degenerative joint disease of the knee was from in-
service trauma as well as post-surgical changes.  The 
examiner did not provide an opinion as to whether the 
veteran's left knee disorder was aggravated by his later 
periods of service.  

Further, it is unclear whether the examiner had access to the 
medical records that document a post-service injury to the 
left knee in October 1989.  

Consequently, the veteran must be afforded a new examination 
in order to provide a medical opinion based on a complete 
review of the claims folder.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain any updated treatment records 
(VA and non-VA) from the time of June 
2004 to present.  In addition, the RO 
should request information referable to 
treatment rendered the veteran in October 
1989 following service for any left knee 
injury in order to obtain any available 
clinical records.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
left knee disorder.  The claims folder 
must be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examination report should reflect that 
such a review was conducted.  

Based on his/her review of the case, the 
VA examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left 
knee disability is due to an injury or 
other event of his period of active 
service, in connection with subsequent 
National Guard service.  In making the 
determination, the examiner should take 
note of the medical records of October 
1989 that document a post-service auto 
accident as well as the veteran's 
subsequent National Guard medical 
records.  A rationale should be provided 
for the opinion given and the factors 
upon which each medical opinion is based 
must be set forth in the report.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the veteran's claim of 
service connection for a left knee injury 
based on a review of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


